DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
3.    The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.    This Office action is in response to communications received on November 30, 2021. Claims 1, 3-5, 7, 9, 10, 13, 14, 19, 20 and 27 are pending and addressed below.

Response to Arguments
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 103 rejections set forth in the previous office action.

Allowable Subject Matter
6.    Independent claims 1, 19 and 27 are allowed. Dependent claims 3-5, 7, 9, 10, 13, 14 and 20 are allowed based on their dependency.

No reason for allowance is needed as the record is clear. According to MPEP 1302.14 (I): "In most cases, the examiner's actions and the applicant's replies make 

8.    Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gu et al. (U.S. Pub. No. 2019/0384938) – cited for teaching address scrambling – claim 1
Price et al. (U.S. Pub. No. 2007/0124628) – cited for teaching data scrambling with dummy data – paragraph [0028]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506. The examiner can normally be reached M-F 8-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS J PLECHA/Examiner, Art Unit 2438